Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on April 25, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism” of claim 16 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-20 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over VALENTINE et al. (US 2015/0351765) in view of HUANG et al. (US 2016/0100837).
In reference to claims 1-11, 14-20 and 32-36, VALENTINE et al. disclose an apparatus for performing a medical procedure comprising: first 26 and second 25 jaws removably connected to a distal end of an elongated shaft 14, the first jaw 26 movable relative to the second jaw 25 (or vice versa-paragraph 83) such that contact surfaces of each jaw transition between open (figure 1) and closed (figure 22) positions; a removable cartridge (paragraph 99) supporting a first set of staples 146 received within a first set of staple receptacles 142 along a longitudinal axis on a first side of a cutting element 2046 (in slot 143; figure 32) and a second set of staples 146 received within a second set of staple receptacles 146 along the longitudinal axis on a second side of the cutting element 2046; a handle 12, 112 on a distal end of the elongated shaft 14, the handle including a first actuator, a second actuator and a third actuator that are independently actuatable and lockable to prevent further use as claimed (paragraph 132).  Each set of staples 146 is divided in to subsets according to the rows of staples.
Although VALENTINE et al. discloses the knowledge in the art to support staples of different sizes in a single cartridge body (paragraphs 5 & 116) on opposing sides of the cutting element, the disclosure only illustrates staples of different heights (i.e. staple leg lengths).  VALENTINE et al. does not specifically disclose the staple base of different lengths, such that the corresponding pockets in the cartridge are also of different lengths (relative to longitudinal axis of cutting element) as claimed.
HUANG et al. teaches a medical apparatus comprising: a cartridge (figure 8) carrying a first set and second set of staples, each set of staples respectively received within a first set and a second set of receptacles, wherein the first set of staples and first set of receptacles are on a first side of a cutting element 163 and the second set of staples and second set of receptacles are on a second/opposite side of the cutting element 163 (see DIAGRAM I below); each set of staples and receptacles has a first subset of staples 285a with a first base length and first receptacle 245a length positioned distally of a second subset of staples 285c with a second (longer) base length and second (longer) receptacle 245c length. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the cartridge of VALENTINE et al. to include first and second staple subsets and corresponding first and second staple receptacle subsets as claimed, since HUANG et al. suggests that such a modification allows for various staple patterns to be implemented to accommodate various hemostasis circumstances.
 
    PNG
    media_image1.png
    468
    624
    media_image1.png
    Greyscale

DIAGRAM I

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over VALENTINE et al. (US 2015/0351765) in view of HUANG et al. (US 2016/0100837) as applied to claim 4 above, and further in view of MUKHERJEE et al. (US 2017/0172550).
Regarding claim 12, VALENTINE et al. discloses a surgical instrument comprising: first 26 and second 25 jaws removably connected to a distal end of an elongated shaft 14, the first jaw 26 movable relative to the second jaw 25 (or vice versa-paragraph 83) such that contact surfaces of each jaw transition between open (figure 1) and closed (figure 22) positions; and a handle 112 including first actuator, second actuator and third actuator that are independently actuatable and lockable to prevent further use as claimed (paragraph 132), wherein a fourth actuator can be provided to control a tissue sensor that determines qualities of tissue positioned between the first and second jaws (paragraph 134).  VALENTINE et al. does not disclose the sensor to be a Doppler sensor.   
MUKHERJEE et al. teaches a surgical instrument comprising a Doppler sensor 42a, wherein the Doppler sensor is an elongate element that extends longitudinally on contact surfaces 54, 56 of the surgical instrument.  It would have obvious to one having ordinary skill in the art at the time of filing the invention to have modified sensors of the surgical instrument of VALENTINE et al. to include a Doppler sensor since paragraph 134 of VALENTINE et al. expresses a desire to provide a sensor configured to detect a blood pulse and paragraph 15 of MUKERJEE et al. supports the knowledge in the surgical instrument art to provide a Doppler sensor for such a purpose.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over VALENTINE et al. (US 2015/0351765) in view of HUANG et al. (US 2016/0100837) as applied to claim 4 above, and further in view of YATES et al. (US 2011/0288573).
With respect claim 13, VALENTINE et al. discloses a surgical instrument comprising: and end defector defined by first 26 and second 25 jaws removably connected to a distal end of an elongated shaft 14, the first jaw 26 movable relative to the second jaw 25 (or vice versa-paragraph 83) such that contact surfaces of each jaw transition between open (figure 1) and closed (figure 22) positions.  Although paragraph 86 of VALENTINE et al. discloses providing the surgical instrument end effector with electrocautery and ultrasonic elements, there is no explicit disclosure of a thermal element as claimed.  
YATES et al. teaches a surgical instrument comprising an end effector 12 defined by first and second jaws 22, 24 connected to a distal end of an elongated shaft 8, wherein the first and second jaws 22, 24 are provided with a thermal element defined by electrodes 500 aligned with the longitudinal axis of the end effector 12.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the end effector of VALENTINE et al. to include longitudinally extending electrodes as claimed since paragraphs 226-227 of YATES et al. states such a modification is a known electrosurgical element to provide on the jaws of an end effector for the purpose of coagulating tissue secured therebetween (the jaws). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over VALENTINE et al. (US 2015/0351765) in view of HUANG et al. (US 2016/0100837) and YATES et al. (US 2011/0288573) as applied to claim 13 above, and further in view of MUKHERJEE et al. (US 2017/0172550).
Regarding claim 31, VALENTINE et al. discloses a surgical instrument comprising: first 26 and second 25 jaws removably connected to a distal end of an elongated shaft 14, the first jaw 26 movable relative to the second jaw 25 (or vice versa-paragraph 83) such that contact surfaces of each jaw transition between open (figure 1) and closed (figure 22) positions; and a handle 112 including first actuator, second actuator and third actuator that are independently actuatable and lockable to prevent further use as claimed (paragraph 132), wherein a fourth actuator can be provided to control a tissue sensor that determines qualities of tissue positioned between the first and second jaws (paragraph 134).  VALENTINE et al. does not disclose the sensor to be a Doppler sensor.   
MUKHERJEE et al. teaches a surgical instrument comprising a Doppler sensor 42a, wherein the Doppler sensor is an elongate element that extends longitudinally on contact surfaces 54, 56 of the surgical instrument.  It would have obvious to one having ordinary skill in the art at the time of filing the invention to have modified sensors of the surgical instrument of VALENTINE et al. to include a Doppler sensor since paragraph 134 of VALENTINE et al. expresses a desire to provide a sensor configured to detect a blood pulse and paragraph 15 of MUKERJEE et al. supports the knowledge in the surgical instrument art to provide a Doppler sensor for such a purpose.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection overcomes the issues specifically challenged in the arguments.  Additionally, a new combination of references has been applied in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

				
June 4, 2022